Name: COMMISSION REGULATION (EC) No 3095/93 of 9 November 1993 re-establishing the levying of customs duties on products of category 124 (order No 42.1240), originating in Belarus, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography;  political framework;  tariff policy
 Date Published: nan

 No L 278/ 18 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3095/93 of 9 November 1993 re-establishing the levying of customs duties on products of category 124 (order No 42.1240), originating in Belarus, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, in respect of products of category 124 (order No 42.1240), originating in Belarus, the relevant ceiling amounts to 2 038 tonnes ; Whereas on 15 . July 1993 imports of the products in question into the Community, originating in Belarus, countries covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Belarus, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Belarus : Order No Category (unit) CN code Description 42.1240 124 5501 10 00 Synthetic staple fibres (tonnes) 550120 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 (&gt;) OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/19 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission